IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20845
                         Summary Calendar



RALPH W. FOWLER,

                                         Plaintiff-Appellant,


versus

JAMES A. LYNAUGH, ET AL.,

                                         Defendants,
LEONARD D. ELLIS,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-93-2516
                        - - - - - - - - - -
                           April 30, 1997
Before KING, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Ralph W. Fowler, TDCJ # 456273, has filed a motion for

proceed in forma pauperis (IFP) in his appeal of the district

court’s grant of summary judgment dismissing his civil rights




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-20845
                                - 2 -

complaint.    Fowler’s motion for IFP is GRANTED and an initial

partial filing fee of $35.14 is assessed.**

      Fowler argues that the district court erred by granting

summary judgment in favor of Ellis.    We have reviewed the briefs

of the parties and the record on appeal and find no reversible

error.    Accordingly, we AFFIRM for the reasons stated by the

district court.    Fowler v. Lynaugh, No. H-93-2516 (S.D. Tex. Aug.

9, 1996).

     MOTION GRANTED.    AFFIRMED.




     **
       Fowler also will be required to make monthly payments of
20% of the preceding month’s income credited to his account. See
§ 1915(b)(2). The agency having custody of Fowler is directed to
forward payments from his account to the clerk of the district
court each time the amount in his account exceeds $10 until the
filing fee is paid. Id.